Exhibit 10.1

 

Execution Version

AGREEMENT FOR PURCHASE AND SALE

 

 

by and among

 

RED STONE RESOURCES, LLC,

 

(“Seller”)

 

and

 

PANHANDLE OIL & GAS INC.,

 

(“Buyer”)

 

 

August 24, 2020

 

 

--------------------------------------------------------------------------------

 

Table of Contents

Page No.

ARTICLE I. Assets

 

1

 

Section 1.01

Agreement to Sell and Purchase

1

 

Section 1.02

Assets

1

 

Section 1.03

Excluded Assets

2

ARTICLE II. Purchase Price

2

 

Section 2.01

Purchase Price

2

 

Section 2.02

Shares

2

ARTICLE III. Effective Date

3

 

Section 3.01

Ownership of Assets

3

ARTICLE IV. Title Matters

3

 

Section 4.01

Examination Period

3

 

Section 4.02

Title Defects.

3

 

Section 4.03

Notice of Title Defects

5

 

Section 4.04

Remedies for Title Defects Not Cured

5

 

Section 4.05

Special Warranty of Title

8

 

Section 4.06

Title Defect Disputes

8

ARTICLE V. Representations and Warranties of Seller

9

 

Section 5.01

Existence

9

 

Section 5.02

Legal Power

9

 

Section 5.03

Execution

9

 

Section 5.04

Broker’s Fees

10

 

Section 5.05

Bankruptcy

10

 

Section 5.06

Suits

10

 

Section 5.07

Taxes

10

 

Section 5.08

Environmental

10

 

Section 5.09

Consents; Preferential Rights; AMIs

11

 

Section 5.10

Mineral Interests; No Alienation

11

 

Section 5.11

Contracts

11

 

Section 5.12

Title to Assets

11

 

Section 5.13

Condemnation

11

 

Section 5.14

Knowledge

11

ARTICLE VI. Representations and Warranties of Buyer

11

 

Section 6.01

Existence

12

 

Section 6.02

Legal Power

12

 

Section 6.03

Execution

12

 

Section 6.04

Brokers

12

 

Section 6.05

Bankruptcy

12

 

Section 6.06

Suits

12

i

 

--------------------------------------------------------------------------------

 

 

Section 6.07

Qualifications

12

 

Section 6.08

Investment

12

ARTICLE VII. Covenants

13

 

Section 7.01

Administration of the Assets Prior to Closing

13

 

Section 7.02

Amendment of Disclosure Schedules

13

 

Section 7.03

Cooperation

14

ARTICLE VIII. Conditions to Obligations of Seller

15

 

Section 8.01

Representations

15

 

Section 8.02

Performance

15

 

Section 8.03

Pending Matters

15

ARTICLE IX. Conditions to Obligations of Buyer

15

 

Section 9.01

Representations

15

 

Section 9.02

Performance

15

 

Section 9.03

Pending Matters

15

 

Section 9.04

Price Adjustment Limitations

16

 

Section 9.05

Closing of the Offering

16

 

Section 9.06

Grady Litigation

16

ARTICLE X. Closing

16

 

Section 10.01

Time and Place of Closing

16

 

Section 10.02

Extension

16

 

Section 10.03

Adjustments to Purchase Price at Closing

16

 

Section 10.04

Pre-Closing Allocations/Statement

17

 

Section 10.05

Transfer Taxes

17

 

Section 10.06

Ad Valorem and Similar Taxes

17

 

Section 10.07

Actions of Seller at Closing

17

 

Section 10.08

Actions of Buyer at Closing

18

 

Section 10.09

Further Cooperation

18

 

Section 10.10

Documents

18

 

Section 10.11

Section 1031 Exchange

18

ARTICLE XI. Termination

19

 

Section 11.01

Right of Termination

19

 

Section 11.02

Effect of Termination

19

 

Section 11.03

Attorney Fees

19

ARTICLE XII. Assumption and Indemnification

20

 

Section 12.01

Assumption

20

 

Section 12.02

Indemnification by Buyer

20

 

Section 12.03

Indemnification by Seller

20

 

Section 12.04

Limitations on Liabilities of Seller

21

 

Section 12.05

Exclusive Remedy

21

ARTICLE XIII. Limitations on Representations and Warranties

21

 

Section 13.01

Disclaimers of Representations and Warranties

21

ii

 

--------------------------------------------------------------------------------

 

 

Section 13.02

Survival

22

 

Section 13.03

Casualty Loss

22

ARTICLE XIV. Miscellaneous

23

 

Section 14.01

Names

23

 

Section 14.02

Expenses

23

 

Section 14.03

Independent Investigation

23

 

Section 14.04

Entire Agreement

23

 

Section 14.05

Waiver

23

 

Section 14.06

Publicity; Confidentiality

23

 

Section 14.07

Construction

24

 

Section 14.08

No Third-Party Beneficiaries

24

 

Section 14.09

Assignment

24

 

Section 14.10

Governing Law; Jurisdiction; Waiver of Jury Trial

24

 

Section 14.11

Process and Responsibility

25

 

Section 14.12

Notices

25

 

Section 14.13

Severability

26

 

Section 14.14

Time of the Essence

26

 

Section 14.15

Counterpart Execution; and Acceptance

26

 

Section 14.16

Limitation on Damages

26

 

 

Exhibits and Schedules

Exhibit A

Minerals and Lands

Exhibit B

Wells

Exhibit C

Contracts

Exhibit D

Form of Assignment

 

 

Schedule 1.03(c)

Working Interests

Schedule 2.01

Allocated Values

Schedule 3.01

Wells in Progress

Schedule 4.02(c)(i)

Existing Encumbrances

Schedule 5.06

Suits

Schedule 5.08

Environmental

Schedule 5.09

Consents; Preferential Rights

Schedule 5.10

Alienation

Schedule 5.11(a)

Material Contracts

Schedule 5.11(b)

Material Contracts

 

 

iii

 

--------------------------------------------------------------------------------

 

AGREEMENT FOR PURCHASE AND SALE

This Agreement for Purchase and Sale (this “Agreement”) is made and entered into
this the 24th day of August, 2020 (the “Execution Date”), by and between Red
Stone Resources, LLC, an Oklahoma limited liability company (“Seller”) and
Panhandle Oil & Gas Inc., an Oklahoma corporation (“Buyer”).  Seller and Buyer
are collectively referred to herein as the “Parties,” and Seller and Buyer are
sometimes individually referred to herein as a “Party.”

WITNESSETH:

WHEREAS, Seller is willing to sell to Buyer, and Buyer is willing to purchase
from Seller, the Assets (as hereinafter defined), all upon the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual benefits derived and to be
derived from this Agreement by each Party, Seller and Buyer hereby agree as
follows:

ARTICLE I.
Assets

Section 1.01Agreement to Sell and Purchase.  Subject to and in accordance with
the terms and conditions of this Agreement, Buyer agrees to purchase the Assets
from Seller, and Seller agrees to sell the Assets to Buyer.

Section 1.02Assets.  The term “Assets” shall mean all of the right, title and
interest of Seller in and to:

(a)all fee mineral interests and lessor royalty interests in all oil, natural
gas, coalbed methane and other liquid or gaseous hydrocarbons, as well as their
respective constituent products (including condensate, casinghead gas,
distillate and natural gas liquids), all non-participating royalty interests (if
any) and overriding royalty interests held by Seller in the Lands (as
hereinafter defined), and any other minerals, similar or dissimilar, customarily
produced in conjunction therewith (all such substances are defined for purposes
of this Agreement as a “Mineral” or the “Minerals”), in, on and under or
produced and saved from the lands (collectively, the “Lands”) described in
Exhibit A attached hereto and from all wells located on the Lands (collectively,
the “Wells”), including without limitation, the Wells identified on Exhibit B
attached hereto (Seller’s right, title and interest in and to the foregoing
described interests being herein individually called a “Mineral Interest” and
collectively called the “Mineral Interests”);

(b)(i) all rights of ingress and egress, at all times for the purpose of
exploring, drilling, operating for and producing from the Lands for Minerals and
removing the same therefrom, and of laying pipelines, storing oil, building
tanks, processing and treating plants and facilities, power stations, telephone
lines, roads and other structures necessary to produce, save, care for, treat,
store, compress, process, and transport said products, attributable to the
conveyed interests, and (ii) all rights with respect to the use and occupation
of the surface of the Lands and the subsurface depths under the Lands for the
sole purpose of development and maintenance of the Mineral Interests; and (iii)
the right of ingress and egress across any lands owned or controlled by Seller
to the extent such ingress and egress across such lands is reasonable to obtain
access for the development and maintenance of the Mineral Interests;

1

 

--------------------------------------------------------------------------------

 

(c)all rights with respect to any pooled, communitized or unitized acreage by
virtue of any Mineral Interest being a part thereof, including all production of
Minerals from such pool or unit allocated to any such Mineral Interest;

(d)all contracts, agreements, oil and gas or other Mineral leases and other
arrangements, to the extent the same relate to the Mineral Interests, including
the ones listed on Exhibit C (the “Contracts”);

(e)Intentionally Omitted;

(f)all mineral files, lease files, contract files, abstracts and title opinions,
production records, well files, accounting records (but not including general
financial accounting or tax accounting records) related to the Assets; and

(g)all proceeds and revenues attributable or allocated to the Assets (including,
without limitation, all proceeds and revenues attributable to leasing activities
and the production of Minerals produced therefrom) relating to all periods from
and after the Effective Date (as defined in Section 3.01).

Section 1.03Excluded Assets.  Notwithstanding the foregoing, the Assets shall
not include, and there is excepted, reserved and excluded from the sale
contemplated hereby (collectively, the “Excluded Assets”):

(a)any refund of costs, taxes or other expenses borne by Seller or its
predecessors in title attributable to the period prior to the Effective Date;
and

(b)any and all proceeds and revenues attributable or allocated to the Assets
prior to the Effective Date (including, without limitation, proceeds and
revenues attributable to production and leasing activities).  

ARTICLE II.
Purchase Price

Section 2.01Purchase Price.  The total consideration for the purchase, sale and
conveyance of the Assets to Buyer is Two Million Four Hundred Thousand Dollars
($2,400,000) (the “Purchase Price”), as adjusted in accordance with the
provisions of this Agreement. Solely for the purposes of determining the value
of any Title Defect (as defined in Section 4.02), Seller and Buyer have
allocated the Purchase Price with respect to the Assets as set forth on Schedule
2.01. The term “Allocated Value” means the amount set forth for each of the
Mineral Interests on Schedule 2.01, which such allocation may be based on the
Allocated Value for a Well to the extent the Mineral Interests are associated
with such Well. Seller and Buyer agree that such allocation is reasonable and
shall not take any position inconsistent therewith without the other party’s
consent. Seller and Buyer agree that the Allocated Values shall be used to
compute any adjustments to the Purchase Price pursuant to the provisions of
Article IV.  

 

Section 2.02Shares.  Seller agrees to accept as a credit towards the Purchase
Price, shares of common stock in Buyer with an equivalent aggregate value of Two
Hundred Fifty Thousand Dollars ($250,000) (the “Shares”). The Shares shall be
issued as part of a new offering for common stock of Buyer and shall be valued
at the initial offer price as of the date of the offering expected to be on or
about August 27, 2020 (the “Offering”). The Shares received by Seller shall be
subject to the same terms and conditions of the other subscribers for the
Offering. The number

2

 

--------------------------------------------------------------------------------

 

of Shares, in the event of any Purchase Price Adjustment, may be subject to
adjustment as provided for in Section 10.03.

ARTICLE III.
Effective Date

Section 3.01Ownership of Assets.  The ownership of the Assets shall be
transferred from Seller to Buyer on the applicable Closing Date (as defined in
Section 10.01), but effective as of 12:01 a.m. local time on June 1, 2020 (the
“Effective Date”). Notwithstanding the foregoing, the ownership of the wells in
progress set forth on Schedule 3.01 shall be transferred to Buyer on the
applicable Closing Date, but effective as of 12:01 a.m. local time on the
earlier of (i) the date of first production or (ii) June 1, 2020.

ARTICLE IV.
Title Matters

Section 4.01Examination Period.  Following the execution date of this Agreement
(the “Execution Date”) until ten (10) days prior to Closing (the “Examination
Period”), Seller shall permit Buyer and its representatives to examine, at all
reasonable times, in its offices, all abstracts of title, title opinions, title
files, ownership maps, division orders, accounting records and agreements
pertaining to the Assets insofar as same may now be in existence and in the
possession of Seller.

Section 4.02Title Defects.

(a)As used in this Agreement, the term “Title Defect” shall mean: (i) any
encumbrance, encroachment, irregularity, or defect in Seller’s ownership of any
Asset (expressly excluding Existing Encumbrances, as hereinafter defined) that
causes Seller not to have Marketable Title (as hereinafter defined) to such
Asset; or (ii) any default by Seller under a lease or other contract or
agreement that (A) has an adverse effect on the operation, value or use of any
Asset, (B) prevents Seller from receiving the proceeds of production
attributable to Seller’s interest in any Asset, or (C) results in cancellation
or impairment of Seller’s interest in any Asset.  

(b)As used in this Agreement, the term “Marketable Title” means:

(i)with respect to any Asset:

(A)for Mineral Interests attributable to undrilled locations, such ownership by
Seller in the Mineral Interest underlying the Asset that entitles Seller to not
less than the number set forth on Exhibit A as Seller’s “Net Royalty Acres” for
such Asset (for purposes of this Agreement, “Net Royalty Acres” means, as
computed separately with respect to each Asset and stated on Exhibit A, (x) the
number of gross acres in the Lands covered by such interest multiplied by (y)
the Seller’s fractional interest in the Minerals covered by such
Asset,  multiplied by (z) Seller’s interest in the revenue attributable to such
interest, multiplied by eight (8); provided that if items (x) and/or (y) vary as
to different areas of lands covered by such Asset, a separate calculation shall
be done for each such area;

(B)for Mineral Interests attributable to producing wells and wells in progress,
such ownership by Seller in the Mineral Interest from such Well underlying the
Asset that entitles Seller to not less than the number set forth on

3

 

--------------------------------------------------------------------------------

 

Exhibit B as Seller’s “Net Revenue Interest” for such Asset (for purposes of
this Agreement, “Net Revenue Interest” shall mean Seller’s interest, expressed
as a decimal, in and to the production of hydrocarbons produced, saved, and sold
from or allocated to the Wells described on Exhibit B);  

(C)is, or at the applicable Closing Date will be, free and clear of all liens
and encumbrances, subject to and except for the Existing Encumbrances;

(c)As used in this Agreement, the term “Existing Encumbrances” shall mean any of
the following matters to the extent the same are valid and subsisting and affect
the Assets:

(i)all existing leases, contracts, agreements, instruments and any matters of
record, as set forth on Schedule 4.02(c)(i), to the extent the same do not
operate to reduce the Net Royalty Acres of Seller as set forth on Exhibit A or
the Net Revenue Interests of Seller as set forth in Exhibit B or interfere with
or detract from the ownership of the Assets as they are currently owned;

(ii)any liens or encumbrances released prior to the Closing;

(iii)any liens for taxes and assessments not yet delinquent or, if delinquent,
that are being contested in good faith in the ordinary course of business and
for which Seller has agreed to pay pursuant to the terms hereof or which have
been prorated pursuant to the terms hereof;

(iv)any obligations or duties to any municipality or public authority affecting
the Assets with respect to any franchise, grant, license or permit and all
applicable laws, rules, regulations and orders of the United States and the
state, county, city and political subdivisions in which the Assets are located
and that exercise jurisdiction over such Assets, and any agency, department,
board or other instrumentality thereof that exercises jurisdiction over such
Assets (collectively, “Governmental Authority”);

(v)any (A) easements, rights‑of‑way, servitudes, permits, surface leases and
other rights in respect of surface operations, pipelines, grazing, hunting,
lodging, canals, ditches, reservoirs or the like and (B) easements for streets,
alleys, highways, pipelines, telephone lines, power lines, railways and other
similar rights‑of‑way on, over or in respect of property owned by Seller or over
which Seller owns rights‑of‑way, easements, permits or licenses, in either case,
to the extent the same do not operate to reduce the Net Royalty Acres of Seller
as set forth on Exhibit A or the Net Revenue Interests of Seller as set forth in
Exhibit B or interfere with the ownership of the Assets as they are currently
owned;

(vi)all royalties, overriding royalties, net profits interests, carried
interests, production payments, reversionary interests and other burdens, to the
extent such royalties, overriding royalties, net profits interests, carried
interests, production payments, reversionary interests and other burdens are of
record, and other matters of record on or deductions from the proceeds of
production related to

4

 

--------------------------------------------------------------------------------

 

the Assets in existence as of the Effective Date owned by third parties not to
be conveyed hereunder to the extent the same do not operate to reduce the Net
Royalty Acres of Seller as set forth on Exhibit A or the Net Revenue Interests
of Seller as set forth in Exhibit B or interfere with the ownership of the
Assets as they are currently owned; and

(vii)all rights to consent by, required notices to, filings with, or other
actions by Governmental Authorities in connection with the sale or conveyance of
oil and gas or other Mineral leases or interests therein that are customarily
obtained subsequent to such sale or conveyance.

Section 4.03Notice of Title Defects.  Prior to the expiration of the Examination
Period, if Buyer discovers any matter that it believes in good faith to
constitute a Title Defect, Buyer shall promptly notify Seller of such alleged
Title Defect. Such notice shall: (i) be in writing, (ii) describe the alleged
Title Defect in reasonable detail, (iii) identify the specific Asset or Assets
affected by such alleged Title Defect, (iv) include the value of such alleged
Title Defect as estimated by Buyer based on the nature of the alleged Title
Defect and the Allocated Value of the Asset, (v) set forth the method of
valuation used by Buyer to estimate the value of the alleged Title Defect, and
(vi) outline acceptable courses of action to cure the alleged Title Defect. Any
matters that may otherwise constitute Title Defects, but of which Buyer has not
notified Seller prior to the expiration of the Examination Period, shall be
deemed to have been waived by Buyer for all purposes. Upon the receipt of such a
notice from Buyer, Seller shall have the option, but not the obligation, to
attempt to cure such alleged Title Defect at any time prior to the Closing.

Section 4.04Remedies for Title Defects Not Cured.  In the event that any Title
Defect is not cured on or before Closing, Seller shall retain the entirety of
the Asset that is subject to such Title Defect, together with all associated
Assets, and the Purchase Price shall be reduced by an amount equal to the
Allocated Value of such Assets (the “Title Defect Amount”). Seller shall then
have sixty (60) days after the Initial Closing Date (the “Cure Period”) in which
to cure any alleged Title Defect other than any disputed interests or Title
Defects associated with the Grady Litigation described on Schedule 5.06 and
Schedule 5.11(a) (the “Grady Litigation); provided that, Seller will have an
additional thirty (30) days to cure any Title Defects if Seller has a reasonable
good faith belief that such curative efforts are likely to be productive within
said thirty (30) day period. Notwithstanding the foregoing, if the Grady
Litigation has not been resolved as of the Initial Closing Date, Buyer will
close on the Mineral Interests set forth in the division orders (each, a
“Defendant Division Order” and collectively, the “Defendant Division Orders”) of
Marathon Oil Company and Continental Resources, Inc. (individually, a “Grady
Litigation Defendant” and collectively, the “Grady Litigation Defendants”) at
the Initial Closing. The balance of such Mineral Interests (if any) that were
the subject of any Title Defect, to the extent such interests have been cured,
and any Mineral Interests that are the subject of the Grady Litigation, to the
extent such interests have been corrected and recognized by the Grady Litigation
Defendants, will be acquired at the Delayed Closing (subject to any adjustments
for Title Defect Amounts). To the extent there is any affected acreage as
described in the Grady Litigation (the “Affected Acreage”) that is unresolved at
the time of the Delayed Closing, Seller shall have an additional six (6) months
from the Initial Closing to resolve and/or prosecute to completion the Grady
Litigation. Any Asset held back on the Initial Closing Date and subsequently
cured shall be conveyed, and Buyer shall purchase the same, on the Delayed
Closing Date (which shall become the Closing with respect to such Assets) within
ten (10) days following the end of the Cure Period, at which time Seller shall

5

 

--------------------------------------------------------------------------------

 

be entitled to the Title Defect Amount, subject to the remedies described below.
For avoidance of doubt, the Initial Closing and the Delayed Closing shall each
be considered to be separate and distinct transactions notwithstanding that the
transactions may be subject to some of the same terms and conditions.

In the event that Seller is unable to cure a Title Defect before or on the
Delayed Closing Date (except in the case of a Title Defect relating to the
Affected Acreage that has not been resolved at the Initial Closing or Delayed
Closing, which shall be governed by Section 4.04(c)), Buyer shall elect to have
one of the remedies set forth in Section 4.04(a) or Section 4.04(b) apply:

(a)have Seller convey the Asset subject to such Title Defect and the Purchase
Price shall be reduced by an amount agreed upon in writing by Buyer and Seller
acting reasonably as being the value of such Title Defect, taking into
consideration the Allocated Value of the Asset subject to such Title Defect, the
portion of such Asset subject to such Title Defect and the legal effect of such
Title Defect on the Mineral Interest affected thereby; provided, however, that:

(i)if such Title Defect is the type described in Section 4.02(b)(i)(A), then the
reduction to the Purchase Price shall be determined by multiplying the Allocated
Value of such Asset by a fraction, the numerator of which is the reduction in
the Net Royalty Acres, and the denominator of which is the Net Royalty Acres
specified for such Asset on Exhibit A;

(ii)if such Title Defect is the type described in Section 4.02(b)(i)(B), then
the reduction to the Purchase Price shall be determined by multiplying the
Allocated Value of such Asset by a fraction, the numerator of which is the
remainder of (x) the Net Revenue Interest in and to the Asset as set forth on
Exhibit B minus (y) the actual Net Revenue Interest in and to the Asset, and the
denominator of which is the Net Revenue Interest in and to the Asset as set
forth on Exhibit B (for the avoidance of doubt and for illustrative purposes
only, in the event that the stated NRI is .00014772, the actual NRI is
.00014600, and the Allocated Value is $2,055.00, then the reduction in the
Purchase Price would be as follows: (00014772 - .00014600)/.00014722 = .01164365
x $2,055.00 = $23.93);

(iii)if such Title Defect is the type described in Section 4.02(b)(i)(C), then
the reduction to the Purchase Price shall be equal to the lesser of (x) the
amount necessary to remove the lien or encumbrance or (y) the Allocated Value of
such Asset subject to such lien or encumbrance; or

(b)have Seller retain the entirety of the portion of the Asset subject to such
Title Defect, in which event the Purchase Price shall be reduced by an amount
equal to the Allocated Value of such portion of the Asset.

(c)With respect to any Affected Acreage which has not closed at the Initial
Closing or the Delayed Closing, Seller shall have six (6) months following the
Initial Closing Date to either resolve the issues with respect to the Affected
Acreage or complete the prosecution thereof. In the event Seller is unable to
resolve the Grady Litigation within

6

 

--------------------------------------------------------------------------------

 

such six (6) month period, then Buyer shall assume primary responsibility for
the Grady Litigation.  In either such event, the following shall apply:

(i)any recovery of proceeds in the Grady Litigation, net of unaffiliated
third-party costs to achieve same (“Net Proceeds”), shall be held in trust by
the recipient Party, for the benefit of the non-recipient Party;

(ii)the Net Proceeds, and any interest thereon, attributable to production from
the Affected Acreage prior to the Effective Date shall belong to Seller;

(iii)the Net Proceeds, and any interest thereon, attributable to the Affected
Acreage from and after the Effective Date shall belong to Buyer;

(iv)no resolution of the Grady Litigation shall be made without the consent of
the other Party, such consent not to be unreasonably withheld;

(v)periodic status reports shall be provided to the other Party no less
frequently than monthly and all offers (and counter offers) of resolution
received from either of the Grady Litigation Defendants shall be promptly
provided to the other Party;

(vi)(A) the distribution of Net Proceeds received from either of the Grady
Litigation Defendants shall be made by the recipient Party to the non-recipient
Party within five (5) business days of the receipt of such Net Proceeds in
accordance with the terms of and in the amounts set forth in this Section
4.04(c), and (B) any additional interests in the Affected Acreage shall be
conveyed to Buyer within five (5) business days of the resolution of the Grady
Litigation (to the extent not already conveyed); and

(vii) with respect to any increase in the NRI set forth in the Defendant
Division Orders to the NRI determined in the resolution or judgment of the Grady
Litigation (to the extent and only to the extent such increase has not been
accounted for at the Delayed Closing), Buyer shall pay to Seller the amount
equal to the product of the Allocated Value of such Affected Acreage multiplied
by a fraction, the numerator of which is the NRI increase and the denominator of
which is the NRI set forth in the Defendant Division Orders (for the avoidance
of doubt and for illustrative purposes only, in the event that the Defendant
Division Order NRI is 0.75, the increase in NRI is .10, and the proportionate
Allocated Value is $1,000.00, then Buyer would pay Seller as follows:  $1,000 x
(0.10/0.75) = $133.33).

In the event that the Grady Litigation is resolved within the six (6) month
period following the Initial Closing, (x) Seller shall convey all of its right,
title and interest in the Affected Acreage to Buyer (to the extent not already
conveyed), (y) Seller shall pay any amounts owed to Buyer pursuant to Section
4.04(c)(iii), and (z) Buyer shall pay to Seller any amounts owed pursuant to
Section 4.04(c)(vii).

In the event that the Grady Litigation is not resolved within the six (6) month
period following the Initial Closing, (i) Seller shall convey all of its right,

7

 

--------------------------------------------------------------------------------

 

title and interest in the Affected Acreage (including, without limitation, all
Mineral Interests) to Buyer (to the extent not already conveyed), (ii) Buyer
shall assume primary responsibility for the Grady Litigation, subject to
Sections 4.04(c)(iv) and (v), and (iii) from any Net Proceeds, Buyer shall pay
Seller any amounts owed under Section 4.04(c)(ii) and Section 4.04(c)(vii).  

Section 4.05Special Warranty of Title.  The documents to be executed and
delivered by Seller to Buyer, transferring title to the Assets as required
hereby, including the Assignment of Overriding Royalty Interest attached hereto
as Exhibit B (the “Assignment”), shall include a special warranty limiting the
warranty to matters arising by, through or under Seller only, but not otherwise.

Section 4.06Title Defect Disputes.  If there is a dispute regarding the validity
of any asserted Title Defect or the amount of any Purchase Price reduction
relating thereto, the Parties shall initiate dispute resolution under this
Section 4.06 within twenty (20) days after the Delayed Closing Date. All dispute
resolution proceedings under this Section 4.06 shall be conducted in Oklahoma
City, Oklahoma, or such other location as the Parties shall mutually agree. The
matter to be resolved shall be submitted to an experienced oil and gas title
attorney practicing in the state of Oklahoma (or, if a title attorney cannot be
located in Oklahoma, in the state of Texas) selected by Seller and Buyer (the
“Consultant”). If Seller and Buyer are unable to agree on a Consultant within
five (5) business days after receipt of the initiating notice, Seller on the one
hand and Buyer on the other hand will each select one Consultant and the two
Consultants will appoint a third Consultant within fifteen (15) days after the
second Consultant is appointed, and the three (3) Consultants so appointed will
resolve such matter; provided that all Consultant(s) shall have at least ten
(10) years of experience examining oil and gas title matters. No Consultant
shall have worked as an employee or outside counsel for any Party or its
affiliates or have any financial interest in any matter subject to the dispute.
(“Affiliate” means, with respect to any Party, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes of this definition, “control” (including the terms “controlling,”
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. “Person” means any natural person, corporation,
partnership, trust, limited liability company, court, agency, government, board,
commission, estate or other entity or authority.) The Consultant(s) shall
conduct a comprehensive review as soon as reasonably practicable after
appointment of the Consultant (or the third Consultant, if applicable), and
render a decision completely disposing of the dispute that is the subject of
such comprehensive review as soon as reasonably practicable, but in no event
later than fifteen (15) days after the final review. In making their
determination, the Consultant(s) shall be bound by the terms of this Agreement
and may consider available legal and industry matters as in their opinion are
necessary or appropriate to make a proper determination. Additionally, any
Consultant may consult with and engage disinterested third parties to advise
him, including petroleum engineers. In deciding the substance of the dispute,
the Consultant(s) shall refer to the substantive laws of the State of Oklahoma
for guidance (excluding Oklahoma choice of law principles that might call for
the application of the laws of another jurisdiction). The decision of the
Consultant(s) shall (i) be in writing, (ii) state the reasoning for the
decision, (iii) be conclusive and binding on Seller and Buyer and (iv) be
enforceable against the Parties in any court of competent jurisdiction. Any
amount owing by one Party as a result of such determination by the Consultant(s)
will be paid by wire transfer of immediately available funds within five (5)
business days after such determination for the account of the receiving
Party.  The Consultant(s) must agree

8

 

--------------------------------------------------------------------------------

 

to keep strictly confidential the specifics and existence of the dispute, as
well as all proprietary records of the Parties reviewed by the Consultant(s) in
the process of resolving such dispute. The fees and expenses of the
Consultant(s) shall be paid fifty percent (50%) by Seller and fifty percent
(50%) by Buyer. The Consultant(s) shall act as experts for the limited purpose
of determining the specific title dispute presented to them, shall not act as
arbitrators, shall not consider, hear or decide any matters except the specific
title disputes presented to them and shall not award damages, interest or
penalties to either Party.

ARTICLE V.
Representations and Warranties of Seller

Seller represents and warrants to Buyer, as of the Execution Date and as of each
Closing Date, that:

Section 5.01Existence.  Seller is duly organized, validly existing and in good
standing under the laws of the state of its formation. Seller has full legal
power, right and authority to carry out the transaction conducted and
contemplated to be conducted.

 

Section 5.02Legal Power.  Seller has the legal power and right to enter into and
perform this Agreement and the transactions contemplated hereby. The
consummation of the transactions contemplated by this Agreement will not
violate, nor be in conflict with:

(a)any provisions of Seller’s governing documents;

(b)any preferential purchase rights or consents to assignment, any material
agreement or instrument to which Seller is a party or by which Seller is bound
except as identified on Schedule 5.09 attached hereto and incorporated herein by
reference; or

(c)any judgment, order, ruling or decree applicable to Seller as a party in
interest or any law, rule or regulation applicable to Seller.

Section 5.03Execution.  The execution, delivery and performance of this
Agreement and the transactions contemplated hereby are duly and validly
authorized by all requisite action on the part of Seller. This Agreement
constitutes the legal, valid and binding obligation of Seller enforceable in
accordance with its terms.

Section 5.04Broker’s Fees.  Seller has not incurred any liability,
responsibility or expense, contingent or otherwise, for brokers’ or finders’
fees, or other similar forms of compensation, relating to the negotiation,
execution or delivery of this Agreement or any agreement or transaction
contemplated hereby for which Buyer shall have any responsibility whatsoever.

Section 5.05Bankruptcy.  There are no bankruptcy, reorganization or arrangement
proceedings pending, being contemplated by, or to the Knowledge (as defined in
Section 5.14) of Seller, threatened against Seller or any Affiliate of Seller.

Section 5.06Suits.  Except as set forth on Schedule 5.06, there are no suits,
actions, or proceedings pending, or to Seller’s Knowledge, threatened, against
Seller or any of its Affiliates (a) with respect to the Assets or (b) that would
materially impair or delay Seller’s ability to perform its obligations under
this Agreement.  There is no investigation, proceeding, charge or audit pending,
or to Seller’s Knowledge threatened, before or by any Governmental Authority,
mediator or arbitration panel with respect to Seller’s interest in the Assets.

Section 5.07Taxes.  All ad valorem, property, production, severance, excise and
similar taxes and assessments based on or measured by the ownership of the
Mineral Interests or the production of oil and gas or other Minerals or the
receipt of proceeds therefrom on the Assets that have become due and payable
have been paid.

Section 5.08Environmental. Except as set forth in Schedule 5.08:

(a)there are no civil, criminal, or

9

 

--------------------------------------------------------------------------------

 

administrative actions or notices pending or threatened in writing under any
Environmental Law, in each case, of which Seller has Knowledge, that are related
to the Assets;

(b)Seller has no Knowledge of any agreements, consents, orders, decrees or
judgments with any Governmental Authorities based on any prior violations of
Environmental Laws, or any material liability thereunder, that relate to the
future use of the Assets and that require any material future remediation; and

(c)Seller has no Knowledge that any of the Assets is the subject of any
remediation, removal, clean-up, response action, enforcement action or order
from any Governmental Authority regarding any actual or alleged presence or
release of Hazardous Substances that has not been finally resolved.

As used in this Section 5.08, “Environmental Laws” means all applicable laws in
effect as of the Execution Date relating to the prevention of pollution or the
protection of the environment, including those laws relating to the storage,
handling and use of chemicals and other Hazardous Substances and those laws
relating to the generation, processing, treatment, storage, transportation,
disposal or other management thereof. The term “Environmental Laws” does not
include (a) good or desirable operating practices or standards that may be
employed or adopted by other oil and gas well operators or recommended by a
Governmental Authority, or (b) the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., as amended, or any other Law governing worker health or
safety. As used in this Section 5.08, “Hazardous Substances” means any
pollutants, contaminants, toxins or hazardous or extremely hazardous substances,
materials, wastes, constituents, compounds or chemicals that are regulated by,
or will, given extent levels, form the basis of remediation liability under, any
Environmental Laws in effect as of the Execution Date and each Closing Date.

 

Section 5.09Consents; Preferential Rights; AMIs.  Except as set forth on
Schedule 5.09, (a) there are no consents required from any Governmental
Authority as part of an ordinary course of transfer and no preferential purchase
rights, consents, approvals or other action by, or filing with any Person or
Governmental Authority required, in connection with the execution, delivery and
performance by Seller of this Agreement, and (b) no Asset is subject to (or has
related to it) any non-compete or area of mutual interest agreements.

Section 5.10Mineral Interests; No Alienation.  There are no liens or other
encumbrances that adversely affect the Seller’s ability to convey the Mineral
Interests or that will not be released contemporaneously with the
Closing.  Except as set forth on Schedule 5.10, within ninety (90) days of the
Execution Date (or within ninety (90) days of the Closing), Seller has not sold,
assigned, conveyed, or transferred or contracted to sell, assign, convey or
transfer any right or title to, or interest in, the personal property included
in the Assets other than production sold in the ordinary course of Seller’s
ownership of the Assets.

Section 5.11Contracts.  Except as set forth on Schedule 5.11(a), (i) Seller is
not and, to Seller’s Knowledge, no other party is, in material default under any
Contract and (ii) all Contracts underlying the Mineral Interests are in full
force and effect. Except as set forth on Schedule 5.11(b), to Seller’s
Knowledge, (i) all payments owing from Seller under the Contracts have been and
are being made (timely, and before the same became delinquent) by Seller in all
material respects, and (ii) such payments have been and are being made by third
parties where the non-payment of same by a third party could have an adverse
effect on the ownership, development, value or use of any of the Assets after
the Effective Date.

Section 5.12Title to Assets.

10

 

--------------------------------------------------------------------------------

 

Except as set forth on Schedule 5.12, Seller has Marketable Title in all of the
Assets. All such Assets are free and clear of encumbrances, except for the
Existing Encumbrances.

Section 5.13Condemnation.  To Seller’s Knowledge, there is no actual or
threatened taking (whether permanent, temporary, whole or partial) of any part
of the Assets by reason of condemnation or the threat of condemnation.

Section 5.14Knowledge. “Knowledge” shall mean the actual knowledge (without
investigation) of the following persons: (a) with respect to Seller, Sanjit
Bhattacharya,  and Clayton Deering; and (b) with respect to Buyer, Chad Stephens
and Freda Webb.

ARTICLE VI.
Representations and Warranties of Buyer

Buyer represents and warrants to Seller, as of the Execution Date and as of the
date of Closing, that:

Section 6.01Existence.  Buyer is duly organized, validly existing and in good
standing under the laws of the state of its formation and qualified to do
business within the State of Oklahoma. Buyer has full legal power, right and
authority to carry out the transaction conducted and contemplated to be
conducted.

Section 6.02Legal Power.  Buyer has the legal power and right to enter into and
perform this Agreement and the transactions contemplated hereby. The
consummation of the transactions contemplated by this Agreement will not
violate, nor be in conflict with:

(a)any provisions of Buyer’s governing documents;

(b)any material agreement or instrument to which Buyer is a party or by which
Buyer is bound; or

(c)any judgment, order, ruling or decree applicable to Buyer as a party in
interest or any law, rule or regulation applicable to Buyer.

Section 6.03Execution.  The execution, delivery and performance of this
Agreement and the transactions contemplated hereby are duly and validly
authorized by all requisite partnership or company action, as applicable, on the
part of Buyer. This Agreement constitutes the legal, valid and binding
obligation of Buyer enforceable in accordance with its terms.

Section 6.04Brokers.  Neither Buyer, nor any of its Affiliates, has incurred any
liability, responsibility or expense, contingent or otherwise, for brokers’ or
finders’ fees, or other similar forms of compensation, relating to the
negotiation, execution or delivery of this Agreement or any agreement or
transaction contemplated hereby for which Seller shall have any responsibility
whatsoever.

Section 6.05Bankruptcy. There are no bankruptcy, reorganization or arrangement
proceedings pending, being contemplated by, or to the Knowledge (as defined in
Section 5.14) of Buyer, threatened against Buyer.

Section 6.06Suits.  To Buyer’s Knowledge, there is no suit, action, claim,
investigation or inquiry by any Person or by any administrative agency or
Governmental Authority and no legal, administrative or arbitration proceeding
pending or, to Buyer’s Knowledge, threatened against Buyer or any Affiliate of
Buyer that has materially affected or will materially affect Buyer’s ability to
consummate the transactions contemplated herein.

Section 6.07Qualifications.  Buyer is either now or prior to Closing shall be,
and after Closing shall continue to be, qualified with all applicable
Governmental Authorities to own the Assets.

Section 6.08Investment.  Prior to entering into this Agreement, Buyer was
advised by and has relied solely on its own legal, tax and other professional
counsel concerning this Agreement, the Assets and the value thereof. Buyer is
acquiring the Assets for its

11

 

--------------------------------------------------------------------------------

 

own account and not for distribution or resale in any manner that would violate
any state or federal securities law, rule, regulation or order. Buyer
understands and acknowledges that if any of the Assets were held to be
securities, they would be restricted securities and could not be transferred
without registration under applicable state and federal securities laws or the
availability of an exemption from such registration.

ARTICLE VII.
Covenants

Section 7.01Administration of the Assets Prior to Closing.  From and after the
Execution Date and until Closing, and subject to the provisions of applicable
oil and gas or other Mineral leases and other agreements, Seller shall
administer its interests in the Assets in a good and workmanlike manner
consistent with its past practices and applicable law, and shall carry on its
business with respect to such interest in the Assets in substantially the same
manner as before execution of this Agreement; provided that Seller shall cease
and desist from leasing activities relating to the Assets from the execution
hereof until Closing or termination of this Agreement without the express
written consent of Buyer. From and after the Execution Date and until Closing,
Seller shall not, without Buyer’s written consent, (a) transfer, sell, mortgage,
pledge or dispose of any of the Assets other than sales of hydrocarbons in the
ordinary course of business, (b) amend, modify or terminate any Contract, or (c)
agree, whether in writing or otherwise, to do any of the foregoing.

Section 7.02Amendment of Disclosure Schedules

.

(a)From time to time up to the earlier of the Initial Closing Date or
termination of this Agreement in accordance with the terms hereof, Seller shall,
by written notice to Buyer (each a “Schedule Supplement”), supplement or amend
the Disclosure Schedules with respect to any matter discovered or first existing
or occurring following the Execution Date which, if existing or known at the
Execution Date or thereafter, would have been required to be set forth or
described in such Disclosure Schedules.  Seller shall deliver any Schedule
Supplement to Buyer as soon as reasonably practicable after the discovery by
Seller of the occurrence of the matter giving rise to such disclosure. Upon
delivery to Buyer of such Schedule Supplement, Seller shall also concurrently
deliver to Buyer a written statement setting forth Seller’s reasonable
good-faith estimate of the amount (if any) required to cure or correct (the
“Cure Amount”) the matters disclosed on such Schedule Supplement (the “Schedule
Supplement Matters”).

(b)If the Schedule Supplement Matters would cause any of the closing conditions
in Article VIII not to be satisfied, then Buyer shall have the right to
terminate this Agreement in accordance with Section 11.01(c).

(c)If the Schedule Supplement Matters would not result in the failure of any of
the closing conditions in Article VIII to be satisfied and such Schedule
Supplement Matters remain uncured by Seller as of the Initial Closing Date,
Seller and Buyer by and through their respective Knowledge principals or their
designated representatives shall use good-faith efforts to agree upon the Cure
Amount for such Schedule Supplement Matters. If Seller and Buyer agree upon the
Cure Amount for such Schedule Supplement Matters prior to Closing, the Purchase
Price shall be reduced by such agreed-upon Cure Amount and such Schedule
Supplement shall be deemed to have modified Seller’s representations and
warranties for all purposes hereunder and Buyer shall be deemed to have waived
any right or claim pursuant to the terms of this Agreement or otherwise,

12

 

--------------------------------------------------------------------------------

 

including pursuant to Article XII, with respect to any and all such Schedule
Supplement Matters. If Seller and Buyer are unable to agree upon a Cure Amount
for such Schedule Supplement Matters prior to Closing, the Purchase Price shall
be reduced by the Cure Amount set forth in Seller’s statement, but Buyer shall,
subject to any applicable cure period in favor of Seller, retain the right to
seek indemnification pursuant to Article XII for any liabilities arising from
such Schedule Supplement Matters in excess of the Cure Amount reflected as an
adjustment to the Estimated Closing Payment.  

(d)For all purposes of this Agreement, including for purposes of determining
whether the conditions set forth in Article IX have been fulfilled, the
Disclosure Schedules attached to this Agreement shall include only that
information contained therein on the Execution Date and shall exclude all
information contained in any addition, supplement or amendment thereto. If the
Closing shall occur, then all matters disclosed pursuant to any such addition,
supplement or amendment in accordance with the first sentence of this Section
7.02, the content of which is material to the transactions contemplated herein,
shall be subject to Buyer’s remedies under Section 12.03;  provided,  however,
that in the event that such addition, supplement or amendment would have,
individually or in the aggregate, resulted in a failure to satisfy the condition
set forth in Section 9.01, then Buyer shall have the option to waive such
condition and close or close and seek its remedies under Section 12.03.

Section 7.03Cooperation During Records Period.  From and after the Execution
Date and until the three (3) year anniversary of the Delayed Closing Date, (the
“Records Period”), Seller shall, and shall cause its Affiliates and their
respective officers, directors, managers, employees, agents and representatives
to, provide reasonable cooperation to Buyer, its Affiliates and their agents and
representatives in connection with Buyer’s or its Affiliates’ filings, if any,
that are required by the Securities and Exchange Commission, under securities
laws applicable to Buyer and its Affiliates (collectively, the “Filings”).
During the Records Period, Seller agrees to make available to Buyer and its
Affiliates and their agents and representatives any and all books, records,
information and documents (other than title files, which shall have been
provided to Buyer pursuant to Section 1.02(f)), to the extent such books,
records, information and documents are attributable to the Assets and in
Seller’s or its Affiliates’ possession or control and accessible, on reasonable
notice, to Seller’s and its Affiliates’ personnel during regular business hours,
in each case as reasonably required by Buyer, its Affiliates and their agents
and representatives in order to prepare, if required, in connection with the
Filings, financial statements meeting the requirements of Regulation S-X under
the Securities Act of 1933, as amended (the “Securities Act”) along with any
documentation attributable to the Assets required to complete any audit
associated with such financial statements, which records and information shall
include, for the avoidance of doubt, lease operating statements for the lesser
of the 24-month period prior to the Execution Date or the actual time periods in
which Seller has owned the Assets. During the Records Period, Seller shall, and
shall cause its Affiliates to, provide reasonable cooperation to the independent
auditors chosen by Buyer (“Buyer’s Auditor”) in connection with any audit by
Buyer’s Auditor of any financial statements of Seller or its Affiliates insofar
and only insofar as the Assets are concerned with respect to which Buyer or any
of its Affiliates reasonably requires to comply with the requirements of the
Securities Act or the Securities Exchange Act of 1934, as amended, with respect
to any Filings. During the Records Period, Seller and its Affiliates shall
retain all books, records, information and documents relating to the Assets, to
the extent in Seller’s possession or control,

13

 

--------------------------------------------------------------------------------

 

for the three (3) fiscal years prior to June 1, 2020 and the period from June 1,
2020 through the Delayed Closing Date.

ARTICLE VIII.
Conditions to Obligations of Seller

The obligations of Seller to consummate the transactions provided for herein are
subject, at the option of Seller, to the fulfillment on or prior to each Closing
Date of each of the following conditions:

Section 8.01Representations.  The representations and warranties of Buyer herein
contained shall be true and correct in all material respects on the Closing Date
as though made on and as of such date (provided that to the extent such
representation or warranty is qualified by its terms by materiality, such
qualification in its terms shall be inapplicable for purposes of this Section
and the materiality qualification contained in this Section 8.01 shall apply in
lieu thereof).

Section 8.02Performance.  Buyer shall have performed, in all material respects,
all obligations, covenants and agreements contained in this Agreement to be
performed or complied with by it at or prior to the Closing.

Section 8.03Pending Matters.  No suit, action or other proceeding shall be
pending or threatened that seeks to restrain, enjoin or otherwise prohibit the
consummation of the transactions contemplated by this Agreement.

ARTICLE IX.
Conditions to Obligations of Buyer

The obligations of Buyer to consummate the transactions provided for herein are
subject, at the option of Buyer, to the fulfillment on or prior to each Closing
Date of each of the following conditions:

Section 9.01Representations.  The representations and warranties of Seller
herein contained shall be true and correct in all material respects on each
Closing Date insofar as the Assets being acquired as of such Closing Date, as
though made on and as of such date (provided that to the extent such
representation or warranty is qualified by its terms by materiality, such
qualification in its terms shall be inapplicable for purposes of this Section
and the materiality qualification contained in this Section 9.01 shall apply in
lieu thereof).

Section 9.02Performance.  Seller shall have performed, in all material respects,
all obligations, covenants and agreements contained in this Agreement to be
performed or complied with by it at or prior to the Closing.

Section 9.03Pending Matters.  No suit, action or other proceeding shall be
pending or threatened that seeks to restrain, enjoin, or otherwise prohibit the
consummation of the transactions contemplated by this Agreement.

Section 9.04Price Adjustment Limitations.  The aggregate downward adjustments
(if any) to the Purchase Price which result from the procedures set forth in
Article IV do not exceed twenty percent (20%) of the Purchase Price, exclusive
of the Affected Acreage.

Section 9.05Closing of the Offering. The Offering shall have closed and Buyer
shall have received the funds of the Offering.

Section 9.06Grady Litigation.  The Grady Litigation shall either be resolved or
resolution shall appear to be imminent, or Buyer, at its option, shall elect to
close and pay Seller for the interests constituting the Assets notwithstanding
the Grady Litigation, in which case, Buyer shall be substituted or added, as
applicable, as a party to the Grady Litigation. Written confirmation from the
Grady Litigation Defendants that new division orders and/or stipulations of
interest for the Affected Acreage will be issued consistent with the acreages
shown on Exhibit A and Exhibit B will satisfy the provisions of this Section
9.06 with

14

 

--------------------------------------------------------------------------------

 

respect to the Affected Acreage to which such written confirmation relates. In
the event of the occurrence of the foregoing, the Parties shall proceed to
close, subject to the provisions of Section 4.04(c), as applicable.

ARTICLE X.
Closing

Section 10.01Time and Place of Closing.  If the conditions referred to in
Articles VIII and IX of this Agreement have been satisfied or waived in writing
and subject to any extensions pursuant to Section 10.02, the Parties shall close
on the transactions contemplated hereby (the “Closing”). With respect to all
Assets not subject to Title Defects, an initial Closing shall occur on the first
business day that is the last to occur of (i) forty-five (45) days after the
Execution Date or (ii) October 8, 2020 (the “Initial Closing Date”). With
respect to any and all remaining Assets, a delayed Closing shall occur on the
first business day that is ninety (90) days after the Initial Closing Date (the
“Delayed Closing Date” and the Initial Closing Date, each a “Closing Date” and,
collectively, the “Closing Dates”).  Each Closing will occur remotely by
electronic exchange of documents and signatures at 12:30 p.m. Central Standard
Time, or such other place and time as mutually agreed upon by the Parties. For
avoidance of doubt, any Closing under this Agreement is not subject to, or
conditioned upon, any other agreement between the Parties, save and except for
Section 9.05.

Section 10.02Extension.  The Closing Dates may be changed by mutual written
agreement of the Parties.

Section 10.03Adjustments to Purchase Price at Closing.  At the Closing, the
Purchase Price shall be adjusted as follows:

(a)upward or downward, as applicable, on account of all Purchase Price
adjustments for Title Defects determined in accordance with Article IV;

(b)upward or downward, as applicable, in accordance with Section 10.04(a);

(c)  the credit for Shares shall be adjusted proportionately based upon the
Purchase Price Adjustment (for example, if the Purchase Price Adjustments
resulted in a 5% decrease in the Purchase Price, the credit for Shares would
similarly be reduced by 5% to $237,500.00); and

(d)as may be provided in this Agreement or agreed upon by Buyer and Seller.

The adjustments described above are hereinafter referred to as the “Purchase
Price Adjustments.”

Section 10.04Pre-Closing Allocations/Statement.

(a)Provided that the Closing occurs, appropriate adjustments shall be made
between Buyer and Seller so that, subject to Article XII, Buyer will receive
credit for any proceeds received by Seller for production after the Effective
Date, and any other revenues arising out of the ownership or operation of the
Assets, including any Assets ultimately retained by Sellers pursuant to Section
4.04(b), from and after the Effective Date, net of all applicable production,
severance, and similar taxes.

(b)Not later than three (3) business days prior to the applicable Closing Date,
Seller shall prepare and deliver to Buyer a statement (the “Statement”) of the
estimated Purchase Price payable at Closing inclusive of the purchase price
credit for the Shares (the “Closing Amount”), calculated based upon the Purchase
Price Adjustments provided in Section 10.03.

15

 

--------------------------------------------------------------------------------

 

Section 10.05Transfer Taxes.  All sales, use, documentary, recording, stamp,
transfer or similar taxes, assessments or fees incurred by or imposed with
respect to the property transfers undertaken pursuant to this Agreement shall be
the responsibility of, and shall be paid by, Buyer.

Section 10.06Ad Valorem and Similar Taxes.  Seller shall assume responsibility
for and pay ad valorem and similar taxes attributable to the periods of time
prior to the Effective Date, and Buyer shall assume responsibility for and pay
ad valorem and similar taxes attributable to the periods of time from and after
the Effective Date.

Section 10.07Actions of Seller at Closing.  At the Closing, Seller shall:

(a)execute, acknowledge and deliver to Buyer a conveyance of the Assets
substantially in the form of the Assignment, and such other conveyances,
assignments, transfers, bills of sale and other instruments (in form and
substance mutually agreed upon by Buyer and Seller) as may be necessary or
desirable to convey the Assets to Buyer;

(b)deliver to Buyer possession of the Assets;

(c)execute and deliver to Buyer an affidavit attesting to Seller’s non‑foreign
status;

(d)deliver a release of all mortgage liens, security interests and financing
statements, in each case securing indebtedness for borrowed money by Seller or
its Affiliates that encumber the Assets; and

(e) execute, acknowledge and deliver any other agreements provided for herein or
necessary or desirable to effectuate the transactions contemplated hereby.

Section 10.08Actions of Buyer at Closing.  At the Closing, Buyer shall:

(a)deliver to Seller the Closing Amount attributable to Assets conveyed by
Seller at such Closing by means of a completed federal funds transfer of same
day funds to such bank accounts as may be designated in writing by Seller;

(b)  deliver to Seller the Shares, subject to the same terms and conditions of
the other subscribers for the Offering;

(c)take possession of the Assets and accept delivery of the transfer documents
contemplated herein; and

(d)execute, acknowledge and deliver any other agreements provided for herein or
necessary or desirable to effectuate the transactions contemplated hereby.

Section 10.09Further Cooperation.  After the applicable Closing Date, each Party
at the request of the other and without additional consideration, shall execute
and deliver, or shall cause to be executed and delivered from time to time such
further instruments of conveyance and transfer and shall take such other action
as the other Party may reasonably request to convey and deliver the Assets to
Buyer and to accomplish the orderly transfer of the Assets to Buyer in the
manner contemplated by this Agreement. After the Closing, the Parties will
cooperate to have all proceeds received attributable to the Assets to be paid to
the proper Party hereunder and to have all expenditures to be made with respect
to the Assets to be made by the proper Party hereunder. Additionally, after the
applicable Closing Date, each Party at the request of the other shall provide
reasonable access to records and files related to the Assets to the extent
related to the period of

16

 

--------------------------------------------------------------------------------

 

ownership of Assets by the Party seeking such access. From and after the
applicable Closing Date, Seller shall pay to Buyer all proceeds attributable to
the Assets received by Seller, and Seller shall promptly forward to Buyer any
statements, written communications, and notices related to the Assets, or
production proceeds therefrom, received by Seller.

Section 10.10Documents.  If the Closing occurs, within five (5) business days
thereafter, Seller shall deliver to Buyer copies of all originals of all land,
title, contract and division of interest files, plat books and all other
pertinent files of Seller relating to the Assets.

Section 10.11Section 1031 Exchange.  Seller and/or Buyer may close the
transactions that is/are contemplated in this Agreement, as part of a like-kind
exchange of real property interests under Section 1031 of the Internal Revenue
Code of 1986, as amended, and applicable rules and regulations. The exchanging
party shall bear all costs of its exchange. The other party shall cooperate with
the exchanging party and do all things reasonably required and requested by the
exchanging party (provided that such actions do not increase the other party’s
obligations or liabilities under this Agreement) to effect and facilitate such
an exchange. The exchanging party shall and does hereby indemnify, defend and
hold the other party harmless for and from all liabilities arising as a result
of the exchange that would not have arisen had the exchanging party not closed
the transaction(s) as part of a like-kind exchange. Anything in this Section
10.11 to the contrary notwithstanding: (a) no party makes any representation or
warranty to the other as to the effectiveness or tax impact of any proposed
exchange; (b) in no event shall any party be required to take title to any
exchange or replacement property; (c) in no event shall completion of any such
exchange be a cause or excuse for any delay in either the Initial Closing or the
Delayed Closing; and (d) no party shall be required to incur any costs or
expenses or incur any additional liabilities or obligations in order to
accommodate any exchange requested by the other party or any exchange
intermediary or facilitator.

ARTICLE XI.
Termination

Section 11.01Right of Termination.  This Agreement may be terminated at any time
at or prior to Closing:

(a)by mutual written consent of the Parties;

(b)by Seller if the conditions set forth in Article VIII have not been satisfied
by Buyer or waived by Seller in writing by the applicable Closing Date;

(c)by Buyer if the conditions set forth in Article IX, save and except for
Section 9.06, have not been satisfied by Seller or waived by Buyer in writing by
the applicable Closing Date;

(d)by Buyer if the Offering has not closed or Buyer has not received the funds
from the Offering as of the Initial Closing Date, as may be extended by
agreement;

(e)by Buyer or Seller if the Closing has not occurred on or before one hundred
twenty (120) days from the Execution Date, provided that the Party seeking
termination is not in default under this Agreement; and

(f)by Buyer or Seller if any Governmental Authority shall have issued an order,
judgment or decree or taken any other action challenging, restraining,
enjoining, prohibiting or invalidating the consummation of any of the
transactions contemplated herein; and

17

 

--------------------------------------------------------------------------------

 

provided, however, that no Party shall have the right to terminate this
Agreement pursuant to clause (b), (c), (d), (e) or (f) above if such Party is,
at such time, in material breach of any provision of this Agreement.  

Section 11.02Effect of Termination.  In the event that the Closing does not
occur as a result of any Party exercising its right to terminate pursuant to
Section 11.01, this Agreement shall terminate and no Party shall have any
further rights or obligations under this Agreement except for the provisions of
Section 14.02 with respect to expenses; provided however, that nothing herein
shall relieve any Party from any liability for any breach hereof or any
liability that has accrued prior to the date of such termination.  

Section 11.03Attorney Fees.  If Seller or Buyer resorts to legal proceedings to
enforce this Agreement, the prevailing Party in such proceedings shall be
entitled to recover all reasonable costs incurred by such Party, including
attorney’s fees, in addition to any other relief to which such Party may be
entitled. Notwithstanding anything to the contrary in this Agreement, in no
event shall any Party be entitled to receive any consequential, incidental,
special, treble, exemplary or punitive damages, REGARDLESS OF FORESEEABILITY OR
WHETHER CAUSED OR CONTRIBUTED TO BY THE SOLE, JOINT OR CONCURRENT NEGLIGENCE (IN
ANY DEGREE) OR STRICT LIABILITY OF THE OTHER PARTY.

ARTICLE XII.
Assumption and Indemnification

Section 12.01Assumption.  From and after the Closing, Buyer hereby assumes all
duties, obligations and liabilities of every kind and character with respect to
the Assets or the ownership or operation thereof, to the extent, and only to the
extent, attributable to periods after the Effective Date, including, without
limitation, those arising out of (a) the terms of any contracts related to any
of the Assets, (b) ad valorem, property, severance and other similar taxes or
assessments based upon or measured by the ownership of the Assets or the
production therefrom, and (c) the condition of the Mineral Interests on and
after, but not before, the Effective Date, (the “Assumed Obligations”).  

Section 12.02Indemnification by Buyer.  From and after the Closing, Buyer shall
release, defend, indemnify and hold harmless Seller and its partners, Members,
officers, directors, employees, agents, representatives, affiliates,
subsidiaries, successors and assigns (collectively, the “Seller Indemnitees”)
from and against any and all claims, liabilities, losses, damages, causes of
actions, costs and expenses (including, without limitation, involving theories
of negligence or strict liability and including court costs and attorneys’ fees)
(“Losses”) as a result of, arising out of, or related to the material breach of
any of the representations, warranties, covenants or agreements of Buyer
contained in this Agreement, or as a result of, arising out of, or relating to
the Assumed Obligations, REGARDLESS OF FORESEEABILITY OR WHETHER CAUSED OR
CONTRIBUTED TO BY THE SOLE, JOINT OR CONCURRENT NEGLIGENCE (IN ANY DEGREE,
ACTIVE OR PASSIVE) OR STRICT LIABILITY OF ANY OF THE SELLER INDEMNITEES.  

Section 12.03Indemnification by Seller.  Subject to the provisions of Section
13.01 and Section 12.04, from and after the Closing, Seller shall release,
defend, indemnify and hold harmless Buyer and its partners, shareholders,
officers, directors, employees, agents, representatives, affiliates,
subsidiaries, successors and assigns (collectively, the “Buyer Indemnitees”)
from and against any and all Losses as a result of, arising out of, or related
to (a) the material breach of any of the representations and warranties
contained in this Agreement, (b) the breach of any covenants or agreements of
Seller contained in this Agreement, (c) all duties, obligations, and liabilities
of every kind and character with respect to the Assets or the ownership or
operation thereof prior to the

18

 

--------------------------------------------------------------------------------

 

Effective Date, to the extent the same are not Assumed Obligations, and (d) all
taxes that are the responsibility of Seller under this Agreement (including
without limitation, any taxes for which Seller is responsible pursuant to
Section 10.07), in any case, REGARDLESS OF WHETHER CAUSED OR CONTRIBUTED TO BY
THE SOLE, JOINT OR CONCURRENT NEGLIGENCE (IN ANY DEGREE, ACTIVE OR PASSIVE) OR
STRICT LIABILITY OF ANY OF THE BUYER INDEMNITEES.  Provided, however, this
Section 12.03 shall not apply to Buyer’s remedies for Title Defects; Article IV
and the special warranty of title contained in the Assignment shall be deemed to
contain Buyer’s sole and exclusive remedies for Title Defects.

Section 12.04Limitations on Liabilities of Seller.  Notwithstanding anything to
the contrary in this Agreement, the liability of Seller under Section 12.03(a)
of this Agreement (except with respect to breaches the representations and
warranties set forth in Sections 5.01, 5.02, 5.03, 5.04, 5.05, 5.06 and 5.07)
shall be limited as follows:

(a)Seller shall not be liable to Buyer until Buyer has suffered resulting Losses
in an aggregate amount in excess of five percent (5%) of the Purchase Price,
after which time Seller will be obligated to Buyer for all Losses.

Section 12.05Exclusive Remedy.  IF A CLOSING OCCURS, THE INDEMNITY OBLIGATIONS
SET FORTH IN SECTION 12.02 AND SECTION 12.03 SHALL BE THE EXCLUSIVE REMEDIES OF
EACH PARTY AGAINST THE OTHER PARTY WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY, INCLUDING BREACHES OF THE REPRESENTATIONS, WARRANTIES, COVENANTS, AND
AGREEMENTS OF THE PARTIES CONTAINED IN THIS AGREEMENT OR IN ANY DOCUMENT OR
CERTIFICATE DELIVERED PURSUANT TO THIS AGREEMENT. EXCEPT FOR (I) THE REMEDIES
CONTAINED IN THIS ARTICLE XII FOR BREACHES OF THE REPRESENTATIONS, WARRANTIES,
COVENANTS, AND AGREEMENTS OF THE PARTIES CONTAINED IN THIS AGREEMENT, AND (II)
ANY REMEDIES AVAILABLE TO ENFORCE THE SPECIAL WARRANTY OF TITLE CONTAINED IN THE
ASSIGNMENT DELIVERED AT A CLOSING, EACH PARTY HEREBY RELEASES, WAIVES AND
DISCHARGES, AND COVENANTS NOT TO SUE (AND SHALL CAUSE ITS AFFILIATES TO RELEASE,
WAIVE, DISCHARGE AND COVENANT NOT TO SUE) WITH RESPECT TO ANY CLAIMS NOT
EXPRESSLY PROVIDED FOR IN THIS AGREEMENT, INCLUDING CLAIMS UNDER STATE OR
FEDERAL SECURITIES LAWS AND CLAIMS AVAILABLE AT COMMON LAW, IN EQUITY OR BY
STATUTE.

ARTICLE XIII.
Limitations on Representations and Warranties

Section 13.01Disclaimers of Representations and Warranties

. The express representations and warranties of Seller contained in this
Agreement, and the special warranty of title contained in the Assignment to be
delivered at Closing, are exclusive and are in lieu of all other representations
and warranties, express, implied or statutory.  BUYER ACKNOWLEDGES THAT SELLER
HAS NOT MADE, AND SELLER HEREBY EXPRESSLY DISCLAIMS AND NEGATES, AND BUYER
HEREBY EXPRESSLY WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT
COMMON LAW, BY STATUTE OR OTHERWISE INCLUDING THE WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE, AND FURTHER INCLUDING, WITHOUT LIMITATION,
ANY REPRESENTATION AND WARRANTIES RELATING TO (A) PRODUCTION RATES, RECOMPLETION
OPPORTUNITIES, GEOLOGY, ENGINEERING, DECLINE RATES OR THE QUALITY, QUANTITY OR
VOLUME OF THE RESERVES OF OIL AND GAS OR OTHER MINERALS, IF ANY, ATTRIBUTABLE TO
THE ASSETS, (B) THE ACCURACY,

19

 

--------------------------------------------------------------------------------

 

COMPLETENESS OR MATERIALITY OF ANY INFORMATION, DATA OR OTHER MATERIALS (WRITTEN
OR ORAL) NOW, HERETOFORE OR HEREAFTER FURNISHED TO BUYER BY OR ON BEHALF OF
SELLER, AND (C) THE ENVIRONMENTAL CONDITION OF THE ASSETS, EXCEPT AS SET FORTH
IN SECTION 5.08. SELLER AND BUYER AGREE THAT, TO THE EXTENT REQUIRED BY
APPLICABLE LAW TO BE EFFECTIVE, THE DISCLAIMERS OF CERTAIN WARRANTIES CONTAINED
IN THIS SECTION ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSES OF ANY APPLICABLE
LAW, RULE OR ORDER.

Section 13.02Survival.  The indemnity obligations contained in Sections 10.10,
12.02 and 12.03 shall survive for three (3) years after the Closing; provided,
that the indemnity obligations contained in Section 12.03 with respect to any
material breach of Seller’s representations and warranties contained in Sections
5.01, 5.02, 5.03, 5.04, 5.05 and 5.07 shall survive for the period of the
applicable statute of limitations with respect to such representations and
warranties. Except as otherwise stated herein, all other representations,
warranties, including the special warranty of title, covenants and obligations
of the Parties under this Agreement shall survive for two years from the
Closing.

Section 13.03Casualty Loss.  

(a)Notwithstanding anything herein to the contrary, from and after the Effective
Time, if Closing occurs, Buyer shall assume all risk of loss with respect to,
and any change in the condition of, the Assets through normal depletion
(including losses with respect to the depletion of oil and gas and other
Minerals, watering out of any well, collapsed casing or sand infiltration of any
well) and the depreciation of personal property due to ordinary wear and tear,
in each case, with respect to the Assets, and Buyer shall not assert such
matters as Casualty Losses or Title Defects hereunder.

(b)If, after the Execution Date but prior to the applicable Closing Date, any
portion of the Assets is damaged or destroyed by fire or other casualty or is
taken in condemnation or under right of eminent domain (each, a “Casualty
Loss”), then (x) Seller, at Closing, shall (i) pay to Buyer all sums actually
paid to Seller by third parties by reason of such Casualty Loss insofar as with
respect to the Assets and (ii) assign, transfer and set over to Buyer or
subrogate Buyer to all of Seller’s right, title and interest (if any) in
insurance claims, unpaid awards, and other rights against third parties
(excluding any liabilities, other than insurance claims, of or against any
Seller Indemnitee) arising out of such Casualty Loss insofar as with respect to
the Assets, provided, however, that Buyer shall purchase the affected Assets at
Closing notwithstanding such Casualty Loss, and (y) the Purchase Price shall be
adjusted downward to the extent, if any, of any uninsured portion of such
Casualty Loss (with such adjustments being only the portion in excess of such
threshold); provided, however, Seller shall reserve and retain (and Buyer shall
assign to Seller) all right, title, interest and claims against third parties
for the recovery of Seller’s costs and expenses incurred prior to Closing in
repairing such Casualty Loss and/or pursuing or asserting any such insurance
claims or other rights against third parties with respect to any such Casualty
Loss. For avoidance of doubt, nothing in this Section 13.03 shall be construed
as imposing any obligation on the part of Seller to provide or maintain
insurance coverage on any of the Assets.

20

 

--------------------------------------------------------------------------------

 

ARTICLE XIV.
Miscellaneous

Section 14.01Names.  As soon as reasonably possible after the Closing, Buyer
shall make the requisite filings with, and provide the requisite notices to, the
appropriate federal, state or local agencies to place the title or other indicia
of ownership, including operation of the Assets, in a name other than any name
of Seller or any of its Affiliates, or any variations thereof.

Section 14.02Expenses.  Each Party shall be solely responsible for all expenses,
including due diligence expenses, incurred by it in connection with this
transaction, and neither Party shall be entitled to any reimbursement for such
expenses from the other Party.

Section 14.03Independent Investigation.  Buyer represents and acknowledges that
it is knowledgeable of the oil and gas business and of the usual and customary
practices of those in the same or similar business as Seller and that it has had
access to the Assets, the officers and employees of Seller, and the books,
records and files of Seller relating to the Assets, and in making the decision
to enter into this Agreement and consummate the transactions contemplated
hereby, Buyer has relied solely on its own independent due diligence
investigation of the Assets and the title thereto and upon the representations
and warranties made in Article V, and not on any other representations or
warranties of Seller.

Section 14.04Entire Agreement.  This Agreement, the documents to be executed
hereunder, and the exhibits attached hereto constitute the entire agreement
between the Parties hereto pertaining to the subject matter hereof and supersede
all prior agreements, understandings, negotiations and discussions, whether oral
or written, of the Parties pertaining to the subject matter hereof. No
supplement, amendment, alteration, modification, waiver or termination of this
Agreement shall be binding unless executed in writing by the Parties hereto and
specifically referencing this Agreement.

Section 14.05Waiver.  No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provisions hereof (whether
or not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

Section 14.06Publicity; Confidentiality.   Seller and Buyer shall consult with
each other with regard to all publicity and other releases concerning this
Agreement and the transactions contemplated hereby and, except as required by
applicable law or the applicable rules or regulations of any Governmental
Authority or stock exchange, neither Party shall issue any such publicity or
other release without the prior written consent of the other Party hereto. From
and after the Execution Date, Buyer and Seller shall hold in strict confidence
all aspects of the transactions contemplated by this Agreement, and from and
after the Execution Date until the Closing, Buyer and Seller shall hold in
strict confidence and all proprietary information and data concerning the Assets
and obtained in connection with the transactions contemplated by this Agreement
(other than information and data that becomes generally available to the public
other than through disclosure by a party or its partners, members, officers,
managers, advisors, employees or representatives). Without the prior written
consent of the other Party, neither Buyer nor Seller shall disclose any such
information to anyone other than to its and its Affiliates’ partners, officers,
managers, employees and representatives; provided, however, the foregoing shall
not restrict disclosures in order to comply with applicable securities or other
laws, to comply with demands or requests from regulatory authorities, or to
comply with existing loan or other agreements binding upon such party.

Section 14.07Construction.  The captions in this Agreement and headers of the
exhibits attached hereto are for convenience only and shall not be considered a
part of or affect the construction or interpretation of any provision of this
Agreement. The Parties acknowledge that they have participated jointly in the
negotiation and drafting of this Agreement and as such the Parties agree that if
an ambiguity or question of intent or interpretation

21

 

--------------------------------------------------------------------------------

 

arises hereunder, this Agreement shall not be construed more strictly against
one Party than another on the grounds of authorship. To the extent of any
irreconcilable conflict between the terms of this Agreement and any of the
documents contemplated herein, this Agreement shall control.

Section 14.08No Third-Party Beneficiaries.  Except as provided in Article XIII,
nothing in this Agreement shall provide any benefit to any third party or
entitle any third party to any claim, cause of action, remedy or right of any
kind, it being the intent of the Parties that this Agreement shall otherwise not
be construed as a third-party beneficiary contract.

Section 14.09Assignment.  Neither Party may assign any of its rights,
liabilities, covenants, or obligations under this Agreement without the prior
written consent of the other Party (such consent may not be unreasonably
withheld); provided that Buyer (without the consent of Seller) may assign all or
part of its rights under this Agreement (including its rights to receive the
Assets) to one or more Affiliates, and (a) any assignment (other than an
assignment by Buyer to an Affiliate) made without such consent shall be void,
and (b) in the event of such consent (or an assignment by Buyer to an
Affiliate), such assignment shall not relieve such assigning Party of any of its
obligations under this Agreement without the prior written consent of the other
Party. Except as otherwise provided herein, this Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective permitted
successors, assigns and legal representatives. Except unless expressly agreed to
by the other Party, the assignment of rights and duties under this Agreement
shall not relieve a party of any of its obligations required hereunder.

Section 14.10Governing Law; Jurisdiction; Waiver of Jury Trial.  Except for
title matters with are submitted to dispute resolution under Section 4.06, any
disputes arising from or related to the transactions contemplated by this
Agreement shall be governed by the terms of this Section 14.10. This Agreement,
other documents delivered pursuant hereto and the legal relations between the
Parties shall be governed and construed in accordance with the laws of the State
of Oklahoma, without giving effect to principles of conflicts of laws that would
result in the application of the laws of another jurisdiction.  The venue for
any action brought under this Agreement shall be OKLAHOMA County,
OKLAHOMA.  Each Party consents to personal jurisdiction in any action brought in
the United States federal courts located within OKLAHOMA County, OKLAHOMA (or,
if jurisdiction is not available in the United States federal courts, to
personal jurisdiction in any action brought in the state courts located in
OKLAHOMA County, OKLAHOMA) with respect to any dispute, claim or controversy
arising out of or in relation to or in connection with this Agreement, and each
of the Parties agrees that any action instituted by it against the other with
respect to any such dispute, controversy or claim will be instituted exclusively
in the United States District Court for the western District of oklahoma. The
Parties hereby waive trial by jury in any action, proceeding or counterclaim
brought by any Party against another in any matter whatsoever arising out of or
in relation to or in connection with this Agreement. in addition, each party
irrevocably waives any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, which it may now or hereafter
have to the bringing of any such action in the respective jurisdictions
referenced in this section.

22

 

--------------------------------------------------------------------------------

 

Section 14.11Process and Responsibility.  Seller shall be responsible for
preparing all conveyances, letters-in-lieu, exhibits and any other documents
necessary to effectuate the purposes of this Agreement. Buyer shall be
responsible for recording documents executed in connection herewith and any
applicable fees. The Parties expressly agree and acknowledge that each of the
Parties is sophisticated in the oil and gas business and each was represented in
this transaction by independent legal counsel, and, therefore, the agreements
and other instruments executed in connection herewith shall be construed without
regard to which party drafted same.  Seller shall cooperate with Buyer in the
preparation of the instruments deemed necessary to accomplish the purposes of
this Agreement.

Section 14.12Notices. Any notice, communication, request, instruction or other
document required or permitted hereunder shall be given in writing and delivered
in person or sent by U.S. Mail postage prepaid, return receipt requested,
facsimile, or email transmission during regular business hours of a PDF (subject
to confirmation) to the addresses of Seller and Buyer set forth below. Any such
notice shall be effective only upon receipt.

Buyer:

Panhandle Oil & Gas Inc.

5400 North Grand Boulevard, Suite 300

Oklahoma City, Oklahoma 73112

Attention:  Ralph D’Amico

Email: radamico@panhandleoilandgas.com

 

With a copy to:

Baker & Hostetler LLP

811 Main Street, Suite 1100

Houston, Texas 77002

Attention: Mark L. Jones

Email: mjones@bakerlaw.com

Telephone: (713) 646-1395

 

Seller:

 

c/o Red Stone Resources, LLC

8000 Warren Parkway

Building 3, Suite 300

Frisco, Texas 75034

Attention:  Sanjit Bhattacharya

Email: sb@redstoneresourcesllc.com

 

With a copy to:

 

Doerner, Saunders, Daniel & Anderson, LLP

210 Park Avenue, Suite 1200

Oklahoma City, Oklahoma 73102-5603

Attention:  D. Benham Kirk

Email:  dbkirk@dsda.com

Telephone: (405) 319-3506

23

 

--------------------------------------------------------------------------------

 

Either Party may, by written notice so delivered, change its address for notice
purposes hereunder.

Section 14.13Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect and the Parties shall negotiate in good faith to
modify this Agreement so as to effect their original intent as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the extent possible.

Section 14.14Time of the Essence.  Time shall be of the essence with respect to
all time periods and notice periods set forth in this Agreement.

Section 14.15Counterpart Execution; and Acceptance. This Agreement may be
executed in any number of counterparts, each of which for all purposes is to be
deemed an original, and all of which shall constitute collectively, one
instrument. It is not necessary that each party hereto execute the same
counterpart so long as identical counterparts are executed by each such party
hereto. This instrument may be validly executed and delivered by facsimile or
other electronic transmission. If counterparts of this Agreement are executed,
the signature pages from various counterparts may be combined into one composite
instrument for all purposes.

Section 14.16Limitation on Damages.  Notwithstanding anything to the contrary
contained herein, none of Buyer, Seller or any of their respective Affiliates OR
INDEMNITEES shall be entitled to either punitive, SPECIAL, INDIRECT or
consequential damages in connection with this Agreement and the transactions
contemplated hereby and each of Buyer and Seller, for itself and on behalf of
its Affiliates AND INDEMNITEES, hereby expressly waives any right to punitive,
SPECIAL, INDIRECT or consequential damages in connection with this Agreement and
the transactions contemplated hereby, except to the extent an Indemnified Party
is required to pay punitive, SPECIAL, INDIRECT or consequential damages to a
third PERSON that is not an Indemnified Party.

[Signature pages follow]

24

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller and Buyer have executed and delivered this Agreement
as of the Execution Date.

 

SELLER:

 

RED STONE RESOURCES, LLC,

an Oklahoma limited liability company

 

 

 

By: /s/ Sanjit Bhattacharya_________

Name: Sanjit Bhattacharya

Title:   President

 

 

 






 

 

 

 

[Signature Page to Agreement for Purchase and Sale – Oklahoma Assets]



 

--------------------------------------------------------------------------------

 

BUYER

 

PANHANDLE OIL & GAS, INC.,

an Oklahoma corporation

 

 

 

By: /s/ Chad L. Stephens _________                    

Name: Chad L. Stephens

Title: Chief Executive Officer



 

 

 

 

[Signature Page to Agreement for Purchase and Sale – Oklahoma Assets]



 